DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 06/10/2022 is acknowledged. Claims 1, 8 and 11 are amended; claim 5 is newly canceled. Claims 1, 2, 6-11, 16, 17, 19, 21, 31-33, 37, 53 and 54 are under examination.
A further search revealed that the prior art taught a fusion protein consisting of the formula A-L-B as set forth in claim 1. This office action is being made non-final to allow Applicant the opportunity to respond.

Rejections Withdrawn
Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 6-11, 16, 17, 19, 21, 31-33, 37, 53 and 54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment of the claims. Specifically, independent claim 1 has been amended to clarify that the fragment refers to the GDNF variant, and not to “B”. 

Claim Rejections - 35 USC § 112(d)
The rejection of claims 9 and 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in response to Applicant’s amendment of the claims and upon further consideration. Specifically, Applicant’s explanation at p. 6 of the Remarks filed 06/10/2022 is persuasive:
The sequence of amino acids 110-211 of SEQ ID NO: 1 is a fragment of the sequence of amino acids 92-211 of SEQ ID NO: 1 comprising amino acids 118-211 of SEQ ID NO: 1. (Emphasis added by Applicant).

In other words, amino acids 110-211 of SEQ ID NO: 1 fit the description of part (b) of the claim. In addition, since B can be either part (a) or part (b), claim 10 is also properly dependent.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 8-11, 16, 19, 31-33, 37, 53 and 54 under 35 U.S.C. 103 as being unpatentable over Pardridge (WO 2009/070597—of record) in view of Hu (WO 97/11964—on IDS filed 05/15/2020) is withdrawn in response to Applicant’s amendment of the claims to recite “consisting of”. Specifically, Pardridge discloses a VH region of HIRMAb, which is now excluded by the “consisting of” transitional phrase. The phrase “consisting of” excludes un-recited elements such as the HIRMAb VH region (see MPEP 2111.03 (I)).

The rejection of claims 1, 8-11, 19, 31-33, 37, 53 and 54 under 35 U.S.C. 103 as being unpatentable over Holt (20150064185) in view of Hu (WO 97/11964—on IDS filed 05/15/2020) is withdrawn in response to Applicant’s amendment of the claims to recite “consisting of”. Specifically, Holt contemplates the attachment of additional moieties, which is now excluded by the “consisting of” transitional phrase. The phrase “consisting of” excludes un-recited elements such as third or fourth moieties (see MPEP 2111.03 (I)).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-11, 19, 31-33, 37, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Haseltine (2005/003296) in view of Hu (WO 97/11964—on IDS filed 05/15/2020). Claim 1 recites a glial-derived neurotrophic factor (GDNF) fusion polypeptide consisting the formula A-L-B, wherein A is an Fc domain, a fibronectin domain, or a human serum album in; L is a linker; and B has at least 95% sequence identity to a GDNF variant, wherein the sequence of the GDNF variant is (a) the sequence of amino acids 92-211 of SEQ ID NO: 1 or (b) a fragment of the sequence of amino acids 92-211 of SEQ ID NO: 1 comprising amino acids 118-211 of SEQ ID NO: 1.
The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Haseltine teaches a therapeutic protein, or a fragment or variant thereof linked to a human serum albumin consisting of the following formula: R2-L-R1, wherein R2 is a human serum albumin, L is a peptide linker and R1 is the therapeutic protein (see claim 1). Haseltine teaches that the therapeutic protein, fragment or variant thereof can be GDNF (see p. 8, paragraph [0033]; pages 35-36, Table 1; p. 290, bottom of paragraph [0823]). In addition to peptide linkers, Haseltine teaches that therapeutic proteins (or fragments, variants thereof) may be linked by chemical bonds (see p. 86, paragraph [0120]). Haseltine contemplates the recombinant expression of fusion proteins comprising nucleic acids encoding said fusion proteins, vectors comprising said nucleic acids and host cells expressing the fusion proteins (see pages 134-140, paragraphs [0291]-[0315]; claims 14-19; 27-29). Finally, Haseltine discloses a composition comprising the fusion protein and a pharmaceutically acceptable carrier (see claim 20).
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Haseltine does not teach that the GDNF portion of the fusion protein is one of the recited truncated GDNF variants/fragments. Hu teaches various truncated GDNF proteins including the Arg16-Ile134, Asn22-Ile134, Pro23-Ile134, Ser26-Ile134, Arg32-Ile134, Gly33-Ile134, Lys37-Ile134 and Asn38-Ile134 variants. For example, the Arg16-Ile134 variant shares over 95% sequence identity with residues 92-211 of SEQ ID NO: 1. See Figure 1 of Hu, which shows that residues 16-134 of the mature human GDNF differs by only a single amino acid with residues 92-211 of instant SEQ ID NO: 1.  Further, Hu contemplates the attachment of additional N-terminal residues that comprise GDNF92-211 (see pages 13, lines 19-36 through p. 14, particularly SEQ ID NO: 25) to the basic GDNF variant Cys41-Ile134. Incidentally, the basic GDNF variant, Cys41-Ile134, shares 100% sequence identity with the GDNF variant comprising amino acids 118-211 of instant SEQ ID NO: 1. Regarding claims 9 and 10, Hu discloses the variant, Gly33-Ile134, which shares 100% sequence identity with the GDNF variant comprising residues 110-211 of instant SEQ ID NO: 1 (see p. 17, lines 2-9):
RESULT 1
AAW15745
ID   AAW15745 standard; protein; 103 AA.
AC   AAW15745;
DT   21-OCT-2004  (revised)
DT   28-NOV-1997  (first entry)
DE   (Gly33-Ile134) truncated GDNF.
KW   Glial cell line-derived neurotrophic factor; GDNF; human; dopaminergic;
KW   nerve cell; Parkinson's disease; gene therapy.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
CC PN   WO9711964-A1.
CC PD   03-APR-1997.
CC PF   16-SEP-1996;   96WO-US014915.
PR   28-SEP-1995;   95US-00535681.
CC PA   (AMGE-) AMGEN INC.
CC PI   Hu S;
DR   WPI; 1997-212849/19.
DR   N-PSDB; AAT60546.
CC PT   Truncated glial cell line-derived neurotrophic factor protein - used in 
CC PT   the treatment and gene therapy of Parkinson's disease.
CC PS   Example 3; Page 78-79; 105pp; English.
CC   This polypeptide comprises (Gly33-Ile134)-truncated glial cell line-
CC   derived neurotrophic factor (GDNF) protein. It can be expressed in host 
CC   cells using a vector carrying a truncated GDNF polynucleotide (see 
CC   AAT60546) produced by recombinant genetic engineering techniques. Claimed
CC   truncated GDNFs can be used in the treatment of nervous system damage 
CC   caused by disease or injury, esp. in the treatment of Parkinson's 
CC   disease. Also claimed are the vector, the host cell (pref. E. coli or 
CC   CHO), the polynucleotide and a composition comprising mature GDNF (see 
CC   AAW15706) and one or more truncated GDNFs of mol.wt. 29-40 kDa. The 
CC   polynucleotide can be used to provide in vivo production of truncated 
CC   GDNF, thereby providing gene therapy
CC   
CC   Revised record issued on 21-OCT-2004 : Correction to OS line
SQ   Sequence 103 AA;

  Query Match             100.0%;  Score 547;  DB 1;  Length 103;
  Best Local Similarity   100.0%;  
  Matches  102;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GQRGKNRGCVLTAIHLNVTDLGLGYETKEELIFRYCSGSCDAAETTYDKILKNLSRNRRL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 GQRGKNRGCVLTAIHLNVTDLGLGYETKEELIFRYCSGSCDAAETTYDKILKNLSRNRRL 61

Qy         61 VSDKVGQACCRPIAFDDDLSFLDDNLVYHILRKHSAKRCGCI 102
              ||||||||||||||||||||||||||||||||||||||||||
Db         62 VSDKVGQACCRPIAFDDDLSFLDDNLVYHILRKHSAKRCGCI 103

In summary, Hu teaches the same GDNF fragments as recited in the instant claims. 
It would have been obvious to the person of ordinary skill in the art at the time the time of the filing of the invention to modify the teachings of Haseltine by using truncated GDNF peptides in the fusion protein, as taught in Hu because Hu teaches that the invention is based upon the “unexpected discovery” that mature GDNF that has been “clipped or truncated” retains biological activity (see p. 8, lines 22-25). Since the truncated GDNF polypeptides are biologically active, one having ordinary skill in the art at the time of the filing of the invention would recognize that the truncated variants constitute a simple substitution of one known element for another. The person of ordinary skill in the art would also have been motivated to use the truncated mature GDNF fragments because of pharmacological advantages.  See p. 13, lines 9-13 of Hu:
[T]he pI of [the]…truncated GDNF protein, will be reduced from about 10 to about 8.0-8.5. This makes the protein significantly less basic which could in turn provide beneficial effects including better receptor binding and decreased cytotoxicity at the site of administration, such as an intrathecal injection site.

Furthermore, the person of ordinary skill in the art could have reasonably expected success because of the benefits of the truncated GDNF peptides taught by Hu. The truncated GDNF proteins are biologically active and can increase dopamine uptake (see p. 17, 2nd paragraph of Hu). In addition, production of the truncated GDNF proteins is simplified because they are less susceptible to proteolytic processing and dimerization, easier to produce and isolate and less likely to contain impurities (see paragraph bridging pages 17-18 of Hu).
Thus, the claims do not contribute anything non-obvious over the prior art.

Claims 2, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haseltine and Hu as applied to claims 1, 7-11, 19, 31-33, 37, 53 and 54 above, and further in view of Strohl (BioDrugs (2015) 29:215-239) and Ying et al. (Journal of Biological Chemistry, 2012; 287: 23: 19399-19408). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The combined teachings of Haseltine and Hu and how they meet the limitations of claims 1, 7-11, 19, 31-33, 37, 53 and 54 are outlined above in the preceding rejection and are hereby incorporated. The second factor to consider is to ascertain the differences between the prior art and the instant claims. The WO document by Haseltine teaches a human serum albumin (HSA) fused to GDNF, and does not teach an Fc fused to GDNF, nor does it teach the parameters set forth in claims 16 and 17. These issues are considered in turn.
(i) It would have been obvious to the person of ordinary skill in the art at the time the of the filing of the invention to modify the teachings of Haseltine and Hu by attaching Fc in view of Strohl. Strohl teaches that like HSA, Fc fusions extend the half-lives of biologics (see p. 217, right column, point 1; p. 218, Table 2; pages 219-222, under “4.2 Fc Fusion to Make Biobetters”). The person having ordinary skill in the art would have been motivated to substitute Fc for HSA because Strohl teaches that Fc effectively increases the half-life of proteins in the blood. For instance, Strohl reviews the example of GLP-1, which has a half-life in the blood of two minutes, while its Fc form has a half-life of 13 hours (see p. 220, right column, 1st paragraph). The prior art demonstrates that both HSA and Fc are effective at prolonging the half-life of polypeptide drugs (see p. 219, Table 3 of Strohl), thus the person having ordinary skill in the art would be substituting one component for increasing half-life for another, each of which found in the prior art to be effective for the same purpose. Moreover, as outlined in Strohl (see p. 219, Table 3), there are a limited number of identified components for increasing half-life, so the person having ordinary skill in the art would be choosing from a finite number of predictable solutions. Finally, the person having ordinary skill in the art would expect success because Strohl notes that “[t]he concept of using IgG Fc as a fusion partner to significantly increase the half-life of a therapeutic peptide or protein has been around since the late 1980s”.
(ii) It also would have been obvious to the person of ordinary skill in the art at the time the invention was made to design a Fc-GDNF fusion protein using a monomeric form of Fc that does not dimerize or contain a hinge domain, because Ying et al. teach there are advantages to this smaller Fc molecule. Specifically, Ying et al teach that monomeric Fc is “more robust due to better tissue penetration offered by the smaller size, and a reduced steric hindrance, which can make effector protein and/or Fc part more effective.” See p. 19402, Figure 1; also p. 19405, left column, 1st full paragraph of Ying and colleagues. The person of ordinary skill in the art would have been motivated to use the smaller Fc molecule because in addition to a comparable half-life with fusion proteins comprising dimeric Fc, a monomeric fusion protein also had improved pharmacokinetics (see p. 19405, left column, 1st full paragraph). Furthermore, the person of ordinary skill in the art could have reasonably expected success because the technology of designing Fc-polypeptide fusion proteins was well-established in the art at the time of the filing of the invention.
Thus, the claims do not contribute anything non-obvious over the prior art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haseltine and Hu as applied to claims 1, 7-11, 19, 31-33, 37, 53 and 54 above, and further in view of Holt (PGPUB 2015/0064185—of record), Wing and Midwood (Fibrogenesis & Tissue Repair 2011, 4:21—hereafter “Wing”) and Kang (Acta Biochim Biophys Sin 2009: 16-20—of record). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The combined teachings of Haseltine and Hu and how they meet the limitations of claims 1, 7-11, 19, 31-33, 37, 53 and 54 are outlined above in the preceding rejection and are hereby incorporated. The second factor to consider is to ascertain the differences between the prior art and the instant claims. The WO document by Haseltine teaches a human serum albumin (HSA) fused to GDNF, and does not teach a fibronectin domain to GDNF. Holt discloses that when making drug fusions, drugs can be fused to naturally occurring polypeptides that increase half-lives, including human serum albumin and extracellular matrix proteins such as fibronectin (see paragraphs [0062] [0064]-[0065]). Incidentally, Holt also contemplates GDNF as a potential polypeptide drug (see paragraph [0159]). 
It would have been obvious to the person of ordinary skill in the art at the time the of the filing of the invention to modify the teachings of Haseltine and Hu by using a fibronectin domain as is suggested by Holt because Holt suggests that fibronectin can also be conjugated to drugs to increase their half-lives. Fibronectin is a large, high molecular weight glycoprotein comprising multiple domains (see p. 1, right column of Wing). Although Holt does not suggest using any particular fibronectin domain is a fusion protein, it would be obvious to use a single fibronectin domain given the large size and molecular weight of fibronectin. The prior art of Kang teaches an example of a growth factor-fibronectin domain 10 (FN10) fusion protein, noting that FN10 is a “key cell-binding domain of [fibronectin]”. Given the vast size and multiple functions of the fibronectin domains in cellular processes, one having ordinary skill in the art would be motivated to use fibronectin domains in designing fusion proteins that can carry out different functions. The person having ordinary skill in the art would also expect success because Holt teaches that like HSA, fibronectin increases half-life and “resists degradation or removal by endogenous mechanisms which remove unwanted material from the organism” (see paragraphs [0062]; [0064]). In addition, applied teaching of the prior art make clear that designing fusion proteins was well-understood at the time of the filing of the invention.
Thus, the claims do not contribute anything non-obvious over the prior art.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Haseltine and Hu as applied to claims 1, 7-11, 19, 31-33, 37, 53 and 54 above, and further in view of Chichili et al. (Protein Science, 2013; 22: 153-167). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The combined teachings of Haseltine and Hu and how they meet the limitations of claims 1, 7-11, 19, 31-33, 37, 53 and 54 are outlined above in the preceding rejection and are hereby incorporated. The second factor to consider is to ascertain the differences between the prior art and the instant claims. Although WO document by Haseltine teaches peptide linkers, it does not teach the glycine linkers recited in instant claim 21. Chichili et al. teach that glycine-rich linkers are useful for creating stable fusion proteins because they are flexible and can “[connect] various domains in a single protein without interfering with the function of each domain” (see abstract; p. 153, right column; p. 154, right column, last paragraph; p. 164, left column, 3rd paragraph).
It would have been obvious to the person of ordinary skill in the art at the time the of the filing of the invention to modify the teachings of Haseltine and Hu by employing glycine-rich linkers as taught by Chichili and colleagues because glycine linkers do not interfere with the function of the individual proteins in the fusion (see p. 164, left column, 3rd paragraph):
In general, the flexible Gly-rich linkers do not alter the properties of the proteins to which they are bound, and permit the natural interaction to be retained.

The person of ordinary skill in the art would have been motivated to use glycine rich linkers because “[glycine]-rich linkers are naturally occurring separators, connecting domains within proteins while allow discrete functions of the domains.” See p. 164, left column, last paragraph.  Furthermore, the person of ordinary skill in the art could have reasonably expected success because glycine-rich linkers are naturally occurring spacers that stabilize fusion proteins and therefore have been widely used in designing fusion proteins (see p. 154, left column, last paragraph through p. 155, left column, 2nd paragraph; 164, left column, last paragraph).
Thus, the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
Applicant’s arguments are drawn to now withdrawn rejections and are not applicable to the current rejections. A further search revealed that Haseltine (WO 2005/003296) taught a therapeutic protein consisting of the following formula: R2-L-R1, wherein R2 is a human serum albumin, L is a peptide linker and R1 is a therapeutic protein such as GDNF and, or fragment or variant thereof (see claim 1; p. 8, paragraph [0033]; pages 35-36, Table 1; p. 290, bottom of paragraph [0823]). In summary, the prior art taught a fusion protein consisting of the formula A-L-B as set forth in claim 1. This office action is non-final to allow Applicant the opportunity to respond.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649